t c memo united_states tax_court big river development l p cork factory lp tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jeffrey h paravano jeffry j erney kevin m johnson jay r nanavati and michelle m hervey for petitioner keith lawrence gorman and philip s yarberough for respondent memorandum opinion lauber judge this case involves a charitable_contribution_deduction claimed by big river development l p lp for a conservation_easement cur- rently before the court are cross-motions for partial summary_judgment as to whether lp satisfied the substantiation requirements in sec_170 for this donation lp did not receive from the donee organization a timely letter of the sort that normally acts as a contemporaneous written acknowledgment cwa within the meaning of sec_170 petitioner contends that lp nevertheless satisfied the statutory substantiation requirements because the deed of easement constituted a de_facto cwa we have previously held that a deed of easement may constitute a cwa see retail llc v commissioner tcmemo_2017_164 rp golf llc v commissioner tcmemo_2012_282 104_tcm_413 averyt v com- missioner tcmemo_2012_198 104_tcm_65 we conclude that the deed of easement in this case qualifies as a cwa under the logic of these cases we will accordingly grant petitioner’s motion for partial summary_judgment and deny respondent’s cross-motion for partial summary_judgment background there is no dispute as to the following facts which are drawn from the par- ties’ summary_judgment motion papers and the attached exhibits when the peti- tion was filed lp had its principal_place_of_business in illinois 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar sometime before lp acquired a property pincited and railroad streets in pittsburgh pennsylvania the property includes the armstrong cork factory building which was built in in lp began renovating the build- ing into a luxury apartment complex known as the cork factory lofts on date lp executed a deed of historic preservation and con- servation easement deed of easement granting the pittsburgh history and land- marks foundation phlf an easement over the facade of the building phlf is an organization described in sec_501 and is a qualified_organization under sec_170 phlf caused the deed to be recorded in the allegheny county department of real_estate in date the granting provision of the deed of easement stated as follows now therefore in consideration of ten dollars dollar_figure the mutual promises hereinafter set forth and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged lp and phlf intending to be legally bound hereby agree as follows lp hereby grants and donates to phlf pursuant to sec_170 of the code and phlf hereby accepts from lp the easement in gross and in perpetuity over and across the easement area the deed of easement recited that the obligations imposed by this deed shall be effective in perpetuity and shall be deemed to run as a binding servitude with the property it stated that phlf would monitor lp’s compliance with the easement restrictions and authorized phlf to inspect the premises to ensure com- pliance in order to help defray the costs that phlf expected to incur in perform- ing such monitoring the deed provided as follows in a provision captioned fees in further consideration for the benefits to be received by lp as a result of the granting of the easement and the entering into of this deed lp covenants and agrees to pay phlf a one-time donation fee of dollar_figure which will be used to endow periodic easement monitoring and related costs and support a phlf preservation easement defense fund such fee shall be due and payable at closing prior to the recording of this deed in the event phlf’s periodic monitoring should disclose a violation of the easement restrictions the deed of easement entitled phlf to enjoin any violation by temporary preliminary and or permanent injunction such legal action would be designed to bring about the restoration of the easement area and the condition and appearance of same that existed prior to the violation complained of in that event lp would be required to reimburse phlf for any costs incur- red in connection with its enforcement of the terms of this deed including all reasonable court costs and attorney’s architectural engineering and expert witness fees apart from phlf’s monitoring activities and lp’s related fee payment the deed of easement contained no reference to any valuable goods or services being furnished to lp and recited no receipt by phlf of any consideration for providing goods or services the parties stated their understanding that t his deed reflects the entire agreement of lp and phlf any prior or simultaneous correspondence understandings agreements and representations are null and void upon execution hereof unless set out in this instrument lp secured an appraisal in date that determined a value of dollar_figure million for the facade easement lp timely filed for a form_1065 u s re- turn of partnership income claiming a dollar_figure million charitable_contribution de- duction lp attached to its return form_8283 noncash charitable_contributions executed by the appraiser and by phlf’s president this document contained no statement as to whether phlf had provided any goods or services to lp in ex- change for its gift on date more than two years after the gift was made phlf sup- plied lp with a letter stating that phlf did not provide any goods or services in exchange for your contribution of these conservation easements aside from moni- toring services for which phlf was separately compensated the letter reminded lp that phlf would inspect the property no less than annually to be certain that the terms of the easement continue to be fulfilled the internal_revenue_service irs or respondent selected lp’s return for examination in date the irs sent lp a summary report explaining that it proposed to disallow the claimed charitable_contribution_deduction for the facade easement on date the irs issued lp a notice of final partner- ship administrative adjustment fpaa disallowing that claimed deduction for failure to satisfy the requirements in sec_170 alternatively the fpaa deter- mined that if any deduction were allowable lp had not established the fair mar- ket value of the facade easement the fpaa also determined a gross valu- ation misstatement penalty under sec_6662 and h or in the alternative a accuracy-related_penalty under sec_6662 in date petition- er timely petitioned this court for readjustment of the partnership items under sec_6226 2during the irs examination phlf submitted an amended form_990 re- turn of organization exempt from income_tax for in which it disclosed the easement and stated that no goods or services apart from the separately compen- sated monitoring activities had been provided to lp in exchange for its gift after lp’s petition was filed phlf filed a form_990 for in which it repeated these statements citing sec_170 petitioner initially contended that the do- nee’s filing of these tax returns relieved lp of the obligation to secure a cwa we rejected essentially the same argument in w 17th st llc v commis- sioner t c __ date and we reject it again here we discuss this continued discussion the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all questions of material fact and have expressed that consensus by filing cross-motions for partial summary_judgment we conclude that the question presented is appropriate for summary adjudication a statutory and regulatory framework sec_170 allows a deduction for charitable_contributions made dur- ing the taxable_year generally the amount of the deduction is the value of the property contributed reduced by the value of any consideration that the taxpayer receives in exchange for the gift 118_tc_528 aff’d 374_f3d_881 9th cir payments to a charity that are made partly as a contribution and partly in consideration for goods or services provided to the donor by the donee are often called quid pro quo contributions ibid continued point more fully in retail llc v commissioner tcmemo_2017_164 at to address tax-compliance problems that had arisen in connection with quid pro quo contributions congress in enacted sec_170 captioned substantiation requirement for certain contributions congress enacted this pro- vision to require charitable organizations that receive quid pro quo contributions to inform their donors that the deduction under sec_170 is limited to the amount by which the payment exceeds the value of goods or services provided by the charity addis t c pincite sec_170 is a compliance provision designed to foster disclosure of ‘dual payment’ or quid pro quo contributions viralam v commissioner 136_tc_151 sec_170 provides no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribu- tion by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b a cwa need not take any particular form and may be furnished to the donor for example by letter postcard or computer-generated media french v commissioner tcmemo_2016_53 111_tcm_1241 schrimsher v commissioner tcmemo_2011_71 101_tcm_1329 citing legislative_history the requirement that a cwa be obtained for charitable_contributions of dollar_figure or more is a strict one in the absence of a cwa meeting the statute’s de- mands n o deduction shall be allowed sec_170 see french t c m cch pincite if a taxpayer fails to meet the strict substantiation re- quirements of sec_170 the entire deduction is disallowed the doc- trine of substantial compliance does not apply to excuse failure to obtain a cwa meeting the statutory requirements w 17th st llc t c __ __ slip op pincite date see french t c m cch pincite durden v commissioner tcmemo_2012_140 103_tcm_1762 the deterrence value of sec_170’s total denial of a deduction comports with the effective administration of a self-assessment and self-reporting system addis f 3d pincite sec_170 provides that a cwa must include the following infor- mation i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii an acknowledgment qualifies as contemporaneous only if the donee provides it to the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 and ii b analysis lp did not receive from phlf a cwa of the sort that charities typically furnish to their donors the form_8283 executed by phlf’s president was con- temporaneous but it did not include a statement as to whether phlf had provided any goods or services in exchange for lp’s gift the letter that phlf supplied in date included the latter statement but it was not contemporaneous be- cause it postdated the facade easement by more than two years petitioner nevertheless contends that lp did receive a cwa and that the deed of easement constituted that cwa in retail llc tcmemo_2017_ at we reviewed our case law addressing this subject we concluded that the deed of easement there like the deeds of easement in averyt and rp golf llc qualified as a cwa because it included an affirmative indication that the donee organization had supplied no goods or services to the taxpayer in exchange for its gift id at with one exception discussed below the deed of easement involved here resembles in material respects the deeds of easement involved in retail llc and rp golf llc the deed of easement in this case was properly executed by phlf’s president and recorded in the allegheny county department of real_estate in date it thus constituted a contemporaneous acknowledgment see sec_170 this acknowledgment included an affirmative indication that phlf sup- plied no goods or services to lp in exchange for its gift the deed explicitly stat- ed that t his deed reflects the entire agreement of lp and phlf and that a ny prior or simultaneous correspondence understandings agreements and representations are null and void upon execution hereof unless set out in this instrument the deed of easement thus negated the provision or receipt of any consideration not stated therein apart from the charitable conveyance and the covenants attending the ease- ment the deed of easement contains only two references to consideration the first is the granting provision’s reference to consideration of ten dollars dollar_figure and other good and valuable consideration neither party contends that phlf actually furnished lp with any valuable goods or services in exchange for its gift evaluating this clause in the context of the deed overall we conclude that this clause constitutes ‘boilerplate language and has no legal effect for purposes of sec_170 ’ retail llc tcmemo_2017_164 at quoting rp golf llc t c m cch pincite n the other reference to consideration in the deed of easement is the provi- sion that required lp to pay phlf a one-time donation fee of dollar_figure i n fur- ther consideration for the benefits to be received by lp as a result of the granting of the easement and the entering into of this deed the deed states that this fee will be used to endow periodic easement monitoring and related costs and support a phlf preservation easement defense fund it is unclear whether phlf’s monitoring activity should be regarded as con- stituting within the meaning of sec_170 the provision of a ser- vice in exchange for lp’s gift by inspecting the building to ensure compliance with the easement restrictions phlf would be discharging its own enforcement responsibilities as a charitable_organization holding conservation easements its monitoring would be an odd form of service because it could generate no upside for lp but only downside if the monitoring disclosed a violation the deed au- thorized phlf to seek an injunction requiring lp to restore the property to the 3we find no legally significant distinction between the boilerplate language of the granting provision in the instant case which recited receipt of ten dollars dollar_figure and other good and valuable consideration in retail llc which recited receipt of one dollar dollar_figure and other good and valuable consideration and in rp golf llc which recited receipt of other good and valuable consideration without mentioning a nominal dollar amount status quo ante and to demand reimbursement for any costs thus incurred and because the easements held by phlf are its property any contribution to an easement defense fund would seem to benefit it rather than its donors in any event sec_170 does not prohibit a charity from providing services to a donor rather it requires the charity to provide the donor with a de- scription and good_faith estimate of the value of any services supplied in ex- change for the gift sec_170 in the deed of easement phlf charged lp a fee of dollar_figure and adequately described the services for which this fee was being paid we conclude that phlf thereby supplied lp with a description and good_faith estimate of the value of its monitoring activities in sum we conclude that the deed of easement constituted a valid cwa un- der our case law it was properly executed by phlf’s president contemporane- ously with the gift to the extent that phlf’s monitoring activities constituted the rendering of services to lp the deed of easement provided a description and 4respondent contends that the true value of the monitoring services cannot be gleaned from the four corners of the easement deed and that the value could be greater or less than lp’s dollar_figure payment phlf agreed to inspect the premises at least once annually while the present_value of such future services could easily be less than dollar_figure it is hard to imagine that it could be more in any event the statute requires only that the donee organization provide a good_faith estimate and we conclude that it did so here although the deed of ease- ment referred to the dollar_figure as a donation fee lp did not claim a charitable_contribution_deduction for this cash payment on its form_1065 for good_faith estimate of the value of those services and because the deed of easement explicitly stated that it represented the parties’ entire agreement it negated the receipt by lp of any other goods or services from phlf we accord- ingly hold that the deed of easement constituted a cwa meeting all the require- ments of sec_170 to reflect the foregoing an appropriate order will be issued granting petitioner’s motion for partial sum- mary judgment and denying respondent’s cross-motion for partial summary_judgment
